Citation Nr: 1008524	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 10 percent for service connected 
asbestosis.  A timely appeal was noted from that decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


REMAND

In his January 2009 substantive appeal, the Veteran stated 
that he wanted to attend a hearing before a member of the 
Board, either via videoconference or before a member of the 
Travel Board.  The Veteran must be provided an opportunity to 
present testimony at a hearing at the RO before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal 
hearing before a member of the Board, 
either at the RO or via 
videoconference, with appropriate 
notification to the Veteran and 
representative.  After the Board 
hearing is conducted, or if the Veteran 
withdraws his request for the hearing 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
